  Case 2:20-cv-00636-BSJ Document 33 Filed 02/18/21 PageID.115 Page 1 of 2




 Aaron D. Radbil (pro hac vice)                       James D. Gilson (5472)
 Greenwald Davidson Radbil PLLC                       Lyndon R. Bradshaw (15097)
 401 Congress Avenue, Suite 1540                      Denton Durham Jones Pinegar P.C.
 Austin, Texas 78701                                  111 South Main Street, Suite 2400
 Phone: (512) 803-1578                                PO Box 4050
 aradbil@gdrlawfirm.com                               Salt Lake City, UT 84111
                                                      Phone: (801) 415-3000
                                                      james.gilson@dentons.com
                                                      lyndon.bradshaw@dentons.com

 Curtis R. Hussey (5488)                              Chad R. Fuller (pro hac vice)
 Hussey Law Firm, LLC                                 Troutman Pepper Hamilton Sanders LLP
 82 Plantation Pointe Road # 288                      11682 El Camino Real, Suite 400
 Fairhope, AL 36532                                   San Diego, CA 92130
 Phone: (251) 401-4882                                Phone: (858) 509-6056
 gulfcoastadr@gmail.com                               E-mail: chad.fuller@troutman.com

 Attorneys for Plaintiff Daniel Boyd                  Attorneys for Defendant Lexington Law Firm


                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 DANIEL BOYD, on behalf of himself and
 others similarly situated,

         Plaintiff,                                   NOTICE OF SETTLEMENT
 v.
                                                       Case No. 2:20-cv-00636

 JOHN C. HEATH, ATTORNEY AT LAW,                       District Judge Bruce S. Jenkins
 PLLC d/b/a LEXINGTON LAW FIRM,

         Defendant.

       Daniel Boyd and Lexington Law Firm (the “Parties”) hereby notify the Court that they

have reached an agreement in principle to resolve this action. The Parties respectfully request that

the Court vacate all pending deadlines and provide the Parties with 30 days to finalize the

settlement and file a stipulation of dismissal.




                                                  1
  Case 2:20-cv-00636-BSJ Document 33 Filed 02/18/21 PageID.116 Page 2 of 2




Dated: February 18, 2021                    Respectfully submitted,

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil (pro hac vice)
                                            Greenwald Davidson Radbil PLLC
                                            401 Congress Avenue, Suite 1540
                                            Austin, Texas 78701
                                            Phone: (512) 803-1578
                                            aradbil@gdrlawfirm.com

                                            Curtis R. Hussey (5488)
                                            Hussey Law Firm, LLC
                                            82 Plantation Pointe Road # 288
                                            Fairhope, AL 36532
                                            Phone: (251) 401-4882
                                            gulfcoastadr@gmail.com

                                            Attorneys for Plaintiff Daniel Boyd

                                            /s/ Chad R. Fuller
                                            Chad R. Fuller (pro hac vice)
                                            Troutman Pepper Hamilton Sanders LLP
                                            11682 El Camino Real, Suite 400
                                            San Diego, CA 92130
                                            Phone: (858) 509-6056
                                            E-mail: chad.fuller@troutman.com

                                            James D. Gilson (5472)
                                            Lyndon R. Bradshaw (15097)
                                            Denton Durham Jones Pinegar P.C.
                                            111 South Main Street, Suite 2400
                                            PO Box 4050
                                            Salt Lake City, UT 84111
                                            Phone: (801) 415-3000
                                            james.gilson@dentons.com
                                            lyndon.bradshaw@dentons.com

                                            Attorneys for Defendant Lexington Law Firm

                               CERTIFICATE OF SERVICE

       I certify that on February 18, 2021, the foregoing document was filed with the Court using

CM/ECF, which will send notification of such to counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil


                                               2
